Citation Nr: 0014500	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  92-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating greater than 30 percent for service-
connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from June 1947 to June 
1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1990 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in New York, 
New York, that continued a 30 percent rating for the 
veteran's service-connected nervous disability.  The veteran 
attended a central office hearing on this matter in 
Washington, D.C., in October 1992 before a member of the 
Board.  This matter was previously before the Board in 
January 1993 at which time it was remanded to the RO for 
additional development.

A January 2000 Report of Contact shows that the veteran had 
been contacted through his representative and informed that 
the Board member who conducted the central office hearing in 
October 1992 was no longer at the Board and that he was 
entitled to another hearing if he so desired.  He indicated 
that he did not wish to have another Board hearing.  


FINDINGS OF FACT

1.  The veteran's anxiety disorder is not productive of more 
than a definite degree of social and industrial impairment.

2.  The veteran's anxiety disorder is productive of some 
occupational and social impairment with no more than 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
symptoms.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.130, 4.132 (Diagnostic 
Code 9400) (1996-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1987 the veteran filed a claim of service 
connection for anxiety disorder as secondary to his service-
connected eye disability.

At a VA examination in December 1987, the veteran reported 
that his eye problems caused him anger, frustration and 
depression.  He said that he felt depressed a couple of times 
a week when his iritis "flare[d] up" and when his eyes 
started "acting up" toward the evening becoming red and 
irritated.  He said that as his vision worsened, he became 
angry, depressed and tearful and would start yelling at his 
wife and children.  On examination he appeared tense, 
irritable, frustrated and unhappy, although he tried to be 
polite and cooperative.  His speech was coherent, relevant 
and rational.  His mood was anxious, angry, and depressed.  
His affect was constricted.  There was no loosening of 
associations.  The veteran denied hallucinations, ideas of 
reference and paranoid delusions.  Memory and orientation 
were fair.  Insight and judgment were not impaired.  The 
veteran was diagnosed as having adjustment disorder secondary 
to service-connected iritis.  He was found to be moderately 
incapacitated.  

In a June 1988 rating decision the RO granted service 
connection for anxiety disorder as secondary to the veteran's 
service-connected eye disability and assigned a 10 percent 
rating for this disability.

At the time of a VA psychiatric examination in December 1989, 
the veteran was noted to be employed as a refrigeration 
mechanic.  Findings revealed that he was friendly, 
cooperative, and possessed a sense of humor.  His affect was 
broad.  He did not appear to respond to internal stimuli and 
did not display autonomic signs of anxiety.  He was fully 
oriented and his memory was intact in all three spheres.  He 
was diagnosed as having a mild, chronic medical condition 
with good functioning in all areas.

In a July 1990 rating decision the RO continued the 30 
percent rating for the veteran's nervous disability.

In a June 1991 statement the veteran said that he experienced 
nervousness, anger, agitation, and loss of memory affecting 
his work.  He said that as he saw less and less, he became 
very upset when doing anything.  

In an October 1991 substantive appeal, the veteran said that 
his service-connected iritis condition had caused his nervous 
condition to worsen with increased nervousness, agitation and 
anger.  He said that the medication for his eyes was 
aggravating his nervous condition and causing loss of memory.  
He said that the anxiety attacks were becoming an aftermath 
of eye examinations.

Findings from a VA psychiatric examination in January 1992 
revealed the veteran to be somewhat tense and anxious and 
mildly depressed.  Speech was coherent and sometimes 
irrelevant.  The veteran was cooperative and his affect was 
appropriate.  His mood showed some anxiety and mild 
depression.  He was not suicidal or homicidal.  He denied 
hallucinations and was not delusional.  His memory was fair 
to recent events and better for remote ones.  Judgment and 
insight were fair.  The veteran was diagnosed as having 
anxiety disorder with depressive features.

In a March 1992 rating decision the RO characterized the 
veteran's nervous disability as a generalized anxiety 
disorder and increased his rating to 30 percent disabling.

In August 1992 the veteran's former employer,  
[redacted], completed a letter noting that the 
veteran had been an exemplary employee and had unfortunately 
been afflicted with an eye disease causing impaired vision.  
The employer went on to say that the veteran had elected to 
retire rather than continue working and risk injury to 
himself or others.  

In September 1992 another former employer of the veteran, 
[redacted] Associates, Inc., submitted a letter stating 
that the veteran had had eye problems over the years which 
had restricted the type of jobs he was able to perform and 
hindered different avenues of advancement.

At a central office hearing in Washington, D.C., in October 
1992, the veteran testified that his psychiatric disability 
had deteriorated and warranted a higher evaluation.  He said 
that he was not taking medication for his anxiety because he 
had become intolerant to this type of medication.  He said 
that his anxiety attacks were occurring a little more often.  
His lifetime friend testified that the veteran used to be a 
very happy-go-lucky person, but that he had since become a 
proverbial worry wart and was very nervous and high-strung.  
The veteran testified that he retired from his job in July 
1992 and was receiving Social Security retirement benefits.  
He said that he had not received any psychiatric treatment.  

At a VA psychiatric examination in April 1993, the veteran 
gave a history of becoming nervous and agitated.  He said 
that he got palpitations, sweating, had temper outbursts and 
was irritable.  He said that he retired, but still got 
nervous occasionally, especially when around other people.  
He denied having a fear of crowded or enclosed places.  On 
examination he was alert, oriented, pleasant and cooperative.  
He was in good contact.  He had excessive hand gesturing 
during the interview.  His affect was limited.  His mood was 
that of anxiety.  He denied any hallucination or delusional 
ideas.  There were no suicidal ideas elicited.  His recent 
memory and immediate recall were fair.  His judgment and 
insight were present.  He was diagnosed as having adjustment 
reaction with anxious mood.  He was given a global assessment 
of functioning (GAF) score of 65.

In July 1999 the veteran underwent a VA psychiatric 
examination and reported longstanding symptoms of generalized 
anxiety.  He was noted to not be currently active in any 
mental health treatment program and was not taking any 
prescription psychotropic medications.  On examination he was 
friendly, cooperative, alert, oriented times three and had 
good contact.  He showed no evidence of a formal thought 
disorder or of any overt psychotic trends.  Speech was 
relevant, coherent and logical.  Affect was full and 
appropriate to thought content.  Suicidal ideation was 
denied.  Judgment, insight and memory were intact.  The 
veteran was diagnosed as having generalized anxiety disorder.  
In regard to the severity of psychosocial stressors, they 
were assessed as moderate.  He was given a GAF score of 55.  

In August 1999 the RO continued the 30 percent rating for the 
veteran's service-connected generalized anxiety disorder.

II.  Legal Analysis

The veteran's claim for an increased rating for his anxiety 
disorder is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist him with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The severity of the veteran's psychiatric disability must be 
assessed in the context of its entire history although it is 
his present level of disability that is of primary concern.  
38 C.F.R. §§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's anxiety was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9400 (1991-1996).  This code provides that a 30 
percent rating is assigned when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned where 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in profound retreat from mature behavior.  Finally, if the 
veteran is demonstrably unable to obtain or maintain 
employment, a total rating is warranted.  38 C.F.R. § 4.132, 
Code 9400.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132) is to be construed 
as "distinct, unambiguous, and moderately large in degree.'  
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term definite.  
38 U.S.C.A. § 7104(c).

On November 7, 1996, the rating criteria for anxiety were 
revised and are now found in 38 C.F.R. § 4.130, Code 9400.  
This revised code provides that a 30 percent rating is to be 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal,) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work or school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  For a 100 percent rating, 
there must be total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  

As the veteran's claim for an increased rating for anxiety 
was pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

By applying the veteran's psychiatric symptomatology to the 
old rating criteria for rating mental disorders, it is 
apparent that his current 30 percent evaluation most 
approximates his level of disability.  His history and 
current symptomatology does not suggest a more than moderate 
degree of social and industrial inadaptability.  The VA 
examiner in July 1999 rated the severity of the veteran's 
stressors as moderate and gave him a GAF score of 55 which is 
reflective of moderate symptomatology (see DSM-IV).  While 
the GAF assessment is not necessarily determinative of the 
degree of the veteran's anxiety disability, the analysis of 
his symptomatology and full consideration of his history is 
consistent with a 30 percent evaluation.  38 C.F.R. § 4.132, 
Diagnostic code 9400.  

The veteran's generalized anxiety disorder is not consistent 
with a  50 percent rating under the old rating criteria since 
the veteran's psychiatric symptomatology has not been shown 
to have risen to the level of considerable industrial 
impairment.  The Board does not dispute that the veteran's 
generalized anxiety disorder affects his ability to function 
and his ability to participate in activities.  In this 
regard, the veteran contends that his generalized anxiety 
disability produces anger, agitation and nervousness and 
causes him to yell at his family and show anger on the job.  
He contends that his outbursts resulted in his sons staying 
out later than they have in the past.  He also said that some 
of his co-workers refused to work with him.  With 

this in mind, these symptoms are not of sufficient severity 
to meet the criteria for an evaluation above 30 percent.  

It is important to keep in mind that percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disease 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Here, the veteran's 
predominant impairment in his earning capacity was his eye 
disability, not his generalized anxiety disorder.  In this 
regard, the veteran's former employer, [redacted], 
submitted an August 1992 letter stating that 
the veteran had been afflicted with an eye disease causing 
vision impairment.  The employer said that in that industry 
the eyes and hands were extremely important and that the 
veteran had elected to retire rather than continue working 
and risk injury to himself or others.  In a September 1992 
statement from [redacted] Associate, Inc., another former 
employer of the veterans, it was noted that the veteran had 
had eye problems that restricted the type of jobs that he 
could do and blocked avenues of advancement.  Although the 
veteran's anxiety affected his employment by inhibiting 
certain employees from working with him because of his anger, 
his impairment in earning capacity was predominately a result 
of his eye disability.

In sum, there is no medical evaluation that indicates that 
the veteran suffers from a psychiatric disability of more 
than a moderate degree of severity.  The veteran's stable 
work history prior to his retirement, his lack or routine 
psychiatric treatment, the fact that he is not taking 
psychotropic medication, and his ability to function indicate 
that his psychiatric symptomatology is not productive of more 
than considerable social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9440 (1991-1996).

It is likewise evident under the new rating criteria that the 
veteran's generalized anxiety symptomatology does not more 
nearly approximate the criteria for a rating 

in excess of the currently assigned 30 percent rating.  
Findings at the VA examination in July 1999 show that the 
veteran was generally functioning satisfactorily with routine 
behavior, self-care, and conversation normal.  His speech was 
relevant, coherent and logical.  His report of experiencing 
anxiety attacks 
following eye examinations is analogous to panic attacks 
weekly or less often.  He was found to have an anxious mood 
at a 1993 VA examination, although this was not found at a 
July 1999 VA examination.  The veteran also complained of 
short term memory loss due to medication. 

Unlike the criteria for a 30 percent rating, the veteran does 
not meet any or hardly any of the criteria for a higher 
rating under the new rating schedule.  His affect at the July 
1999 VA examination was full and appropriate.  As was 
previously noted, his speech was relevant, coherent and 
logical and while he did complain of having anxiety attacks 
following eye examinations, there is no indication that they 
occurred on a weekly basis.  While he also complained that 
his eye medication was causing memory loss, his recent memory 
and immediate recall were found to be fair at a VA 
examination in 1993 and intact at the 1999 examination.  His 
judgment in 1999 was also found to be intact.  As far as 
impaired abstract thinking and disturbances of mood, the 
veteran did not show such symptoms.  Instead, he showed no 
evidence of a formal thought disorder or of any overt 
psychiatric trends.  He was also noted to be friendly and 
cooperative.  These findings simply do not approximate the 
criteria for a rating in excess of the current 30 percent 
rating under the new rating schedule.  38 C.F.R. § 4.130, 
Diagnostic Code 9440.

As the preponderance of the evidence is against the veteran's 
claim for a rating greater than 30 percent for generalized 
anxiety disorder under both the new and old rating schedule 
for rating mental disorders, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

The claim for a rating greater than 30 percent for 
generalized anxiety disorder is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

